                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 N.L.D., LONNZO LEE HARPER,
 and TAMESHIA R. DAVIS,

                               Plaintiffs,                                    ORDER
         v.
                                                                           19-cv-50-jdp
 CRESTWOOD ELEMENTARY SCHOOL,

                               Defendant.


       Plaintiffs Lonnzo Lee Harper and Tameshia R. Davis filed this lawsuit on their own

behalf and on behalf of their son N.L.D., alleging that N.L.D. was injured on the playground

at Crestwood Elementary School in Madison. In screening the complaint, I concluded that

there were two major problems with the case: (1) Harper and Davis name N.L.D. as a plaintiff,

but they cannot represent him by themselves without counsel; and (2) plaintiffs’ allegations do

not support claims over which this federal court may exercise jurisdiction. See Dkt. 8. I gave

plaintiffs a chance to respond to my order by filing an amended complaint containing

allegations showing that are bringing a claim for relief under federal law.

       Harper and Davis have responded by filing a letter reiterating that they believe that

they and their son have been wronged and expressing their desire to have their day in court.

Dkt. 9. I understand their desire to hold accountable those that they believe are responsible

for their son being injured. But as I stated in my previous order, this federal court cannot hear

cases involving only allegations of negligence, unless the parties are citizens of different states,

which they are not in this case. Plaintiffs’ claims belong in state court instead of this federal

court, so I must dismiss this case for lack of subject-matter jurisdiction. It is up to plaintiffs to

decide whether they wish to re-file this case in state court.
                                           ORDER

       IT IS ORDERED that this case is DISMISSED for lack of subject-matter jurisdiction.

The clerk of court is directed to enter judgment accordingly.

       Entered July 2, 2019.

                                           BY THE COURT:

                                           /s/
                                           ________________________________________
                                           JAMES D. PETERSON
                                           District Judge




                                              2
